Exhibit 10.1

5 December 2010

SARA LEE CORPORATION

and

UNILEVER PLC

and

UNILEVER N.V.

 

 

AMENDMENT AND RESTATEMENT AGREEMENT

relating to a

Sale and Purchase Agreement

 

 

Slaughter and May

One Bunhill Row

London, EC1Y 8YY

(GNE/HRMC)



--------------------------------------------------------------------------------

THIS AGREEMENT is made on 5 December 2010

BETWEEN:

 

1. SARA LEE CORPORATION, a company incorporated in the United States of America
whose registered office is at 3500 Lacey Road, Downers Grove, IL 60515 United
States of America (the “Seller”);

 

2. UNILEVER PLC, a company incorporated in England and Wales (registered number
41424) whose registered office is at Port Sunlight, Wirral, Merseyside, CH26
4UJ, United Kingdom (“Unilever PLC”); and

 

3. UNILEVER N.V., a company incorporated in the Netherlands whose corporate seat
is in Rotterdam and whose registered office is at Weena 455, 3014 AL Rotterdam,
the Netherlands (“Unilever NV” and together with Unilever PLC, the “Purchaser”).

WHEREAS:

 

(A) The parties to this Agreement are the parties to an agreement for the sale
and purchase of the Body Care and European Detergents business of the Seller
dated on or about 27 September 2010 (the “Original Agreement”).

 

(B) The parties wish to amend and restate the Original Agreement by entering
into this Agreement.

THE PARTIES AGREE as follows:

 

1. In consideration of the mutual obligations set out therein, the Amended and
Restated Agreement for the sale and purchase of the Body Care and European
Detergents business of the Seller attached at Schedule 1 shall from the date
hereof take effect in place of the Original Agreement and, from the date hereof,
the respective rights and obligations of the parties shall be as stated in such
Amended and Restated Agreement in place of the rights and obligations of the
parties set out in the Original Agreement.

 

2. The accrued rights and obligations of the parties under the Original
Agreement (including any accrued rights and obligations of the parties in
respect of any breach of the Original Agreement prior to the date hereof) shall
survive.

 

3. The following Exhibits and attachments to the Original Agreement do not form
part of the attached Amended and Restated Agreement and shall continue in full
force and effect as if they were Exhibits (or attachments) to the Amended and
Restated Agreement:

 

  •  

Exhibit 3: Registered Owned IP

 

  •  

Exhibit 5, Part B: Closing Statement Format



--------------------------------------------------------------------------------

 

  •  

Exhibit 11, Part A, Paragraph 2: Accounts as at on the Previous Accounts Date
(28 June 2008)

 

  •  

Exhibit 11, Part A, Paragraph 3: Accounts as at Last Accounts Date (27 June
2009)

 

  •  

Exhibit 11, Part C: Allocation and adjustment principles

 

4. The Disclosure Letter, signed by each of the parties hereto and attached at
Schedule 2, shall take effect from the date of the Original Agreement.

 

5. Unless the context otherwise requires, expressions defined in the Original
Agreement (as amended and restated by this Agreement) shall have the same
meanings when used in this Agreement.

 

2



--------------------------------------------------------------------------------

SIGNATURE

This Agreement is signed by duly authorised representatives of the parties:

 

SIGNED    )   SIGNATURE:    /s/ Authorized Officer for and on behalf of    )  
   SARA LEE CORPORATION    )   NAME:   

 

SIGNED    )   SIGNATURE:    /s/ Authorized Officer for and on behalf of    )  
   UNILEVER N.V.    )   NAME:   

 

SIGNED    )   SIGNATURE:    /s/ Authorized Officer for and on behalf of    )  
   UNILEVER PLC    )   NAME:   

 

 

3